—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered October 5, 1998, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court providently exercised its discretion in denying, after a hearing, the defendant’s motion to withdraw his plea of guilty (see, People v Granton, 236 AD2d 624; People v Richardson, 214 AD2d 624). The court properly rejected the defendant’s conclusory claims of ineffective assistance of counsel (see, People v Rodriguez, 268 AD2d 491), and properly determined that there was no actual conflict of interest between the defendant and defense counsel (see, People v Longtin, 92 NY2d 640, 644, cert denied 526 US 1114; People v Recupero, 73 NY2d 877, 879; People v Alicea, 61 NY2d 23, 31; People v Lombardo, 61 NY2d 97, 103). Moreover, the plea was knowingly, intelligently, and voluntarily made. The defendant admitted that he was not coerced into entering into his plea and stated that he was satisfied with defense counsel’s representation (see, People v Bell, 254 AD2d 44; People v Richardson, 214 AD2d 624).
The defendant was properly sentenced as a persistent violent felony offender (see, CPL 400.15 [7] [a]; 400.16 [2]; People v Harris, 61 NY2d 9, 15; see also, People v Hannon, 209 AD2d 319, 320-321; People v Outer, 197 AD2d 543; People v Mitchell, 121 AD2d 403).
*552The defendant waived his claim concerning the denial of his suppression motion (see, People v Kemp, 94 NY2d 831, 833; People v Ross, 276 AD2d 649; People v Brathwaite, 263 AD2d 89, 91; People v Maize, 226 AD2d 654, 655; People v Maugham, 167 AD2d 487). Krausman, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.